Case 18-81852-TLS              Doc 7       Filed 01/10/19 Entered 01/10/19 17:10:44                        Desc Main
                                           Document      Page 1 of 7


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                       )        BK. NO. 18-81852
Roberta Marie Coffman,                                  )        (Chapter 13)
                                                        )
                                                        )             CHAPTER 13 PLAN
                                                        )                    AND
                                     DEBTOR(S)          )        NOTICE OF RESISTANCE DEADLINE

                                   NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”]
under the provisions contained in Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall
be used for all Chapter 13 plans filed on or after the effective date of Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to this plan no later than the date designated in the attached Notice of Resistance Deadline. The
Bankruptcy Court may confirm or approve this plan without further notice if no objection to confirmation is filed.
See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the
collateral set forth in the claim controls the amount to be paid subject to the right of the debtor to object to the claim
amount and/or the valuation of the collateral in the claim. Avoidance of security interests or liens must be done by
motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
limit the amount of a secured claim or the value of collateral. The Debtor acknowledges that such limit on the
amount of the claim or the value of the collateral shall be raised by objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
avoid a security interest or lien. The Debtor acknowledges that avoidance of a security interest or lien or the
stripping of a lien shall be raised by motion or adversary proceeding as appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be
identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS
ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT
INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISIONS CONTAINED IN PART 11
WILL BE INEFFECTIVE.

Nonstandard provisions, set out in PART 11                     Included                    Not Included


PART 1.       PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected
disposable income to be received within the applicable commitment period of the plan. The payment schedule is as
follows:
Case 18-81852-TLS              Doc 7      Filed 01/10/19 Entered 01/10/19 17:10:44                       Desc Main
                                          Document      Page 2 of 7


A. Monthly Payment Amount                B. Number of Payments                  Base Amount (A X B)
(include any previous payments)

$500.00                                  48                                     $24,000.00

$                                                                               $


                                              Total Plan Base Amount: $24,000.00

The payment shall be withheld from the Debtor’s paycheck:                           Yes           No 

Employee’s name from whose check the payment is deducted: Roberta Marie Coffman

Employer’s name, address, city, state, phone: Children’s Hospital & Medical Center, 8200 Dodge St., Attn: Finance
Dept., Omaha, NE 68114

Debtor is paid: Monthly        Twice Monthly       Weekly      Biweekly     Other  ___________________

This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS
REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS.
IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS, THE DEBTOR MUST MAKE
DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR
MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE EMPLOYER DEDUCTION
BEGINS.

PART 2.        ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following
order; and, unless otherwise provided, claims within each class shall be paid pro rata:

          1.   Pre-confirmation payments for adequate protection or leases of personal property;

          2.   Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage
               payments and regular executory contract payments due on Executory Contracts and Leases in PART 7
               of this plan, and minimum monthly payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority
               domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
               ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS
               DESIGNATED IN THE PLAN, THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON
               ATTORNEY FEES];

          3.   The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL
               SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER
               THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED FOR ATTORNEY FEES
               AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND
               EXECUTORY CONTRACT PAYMENTS];

          4.   After payments of the previously listed amounts in (1) through (3) above, additional funds will be
               distributed prorata to secured claims in PART 6, arrearages on Executory Contracts and Leases in
               PART 7 of this plan and domestic support claims under 11 U.S.C. § 507(a)(1)(A) in PART 5(B) of
               this plan;
Case 18-81852-TLS              Doc 7       Filed 01/10/19 Entered 01/10/19 17:10:44                      Desc Main
                                           Document      Page 3 of 7


          5.   Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation
               allowed under 11 U.S.C. § 1326(b)(3);

          6.   Other priority claims in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C.
               § 1305;

          7.   Payments on co-signed unsecured claims listed in PART 8 of this plan;

          8.   General Unsecured Claims.

PART 3.        §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
               & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-
confirmation lease payments for leases of personal property shall be paid by the Trustee to the below listed creditors
without entry of an order of the Court. The Debtor proposing pre-confirmation payments will immediately
commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment. Payments
by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee
does not have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.

                                                         Last Four Digits           Date of Next          Payment
    Creditor’s Name and Full Address                   of Account Number            Payment Due            Amount
1 CMAC                                                                                                  150.00


PART 4.        ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney
fees and expenses [Standard Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional
fees or costs in excess of this amount must be approved through the “ALC” Fees process or a separate fee
application. Fees and costs requested for allowance are as follows:

“SAA” Fees Requested               Fees Received Prior to Filing       Balance of “SAA” Fees to Be Paid in Plan

$4,000.00                          $7.00                               $3,693.00

“SAA” Costs Requested              Costs Received Prior to Filing      Balance of “SAA” Costs to Be Paid in Plan

$200.00                            $0.00                               $200.00


PART 5.        PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in
deferred cash payments unless the holder of a particular claim agrees to a different treatment of such claim except
for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that any and all pre-petition penalties, and
post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as a
general unsecured claim and not entitled to priority. Such claims are as follows:

    A. Domestic Support Obligations

               1)  None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced.
Case 18-81852-TLS               Doc 7        Filed 01/10/19 Entered 01/10/19 17:10:44                           Desc Main
                                             Document      Page 4 of 7


    B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

              1)  None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

    C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. §
       507(a)(1)(B)

           1)  None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.
    D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

              1)  None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

    E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

              1)  None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

    F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.       SECURED CLAIMS

    A. Home Mortgage Claims
       (including claims secured by real property which the debtor intends to retain)

              1)  None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.

    B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments
       to creditors holding claims secured by personal property shall be paid as set forth in subparagraphs (1) and
       (2):

              1) Secured Claims to which § 506 Valuation is NOT applicable:

                          a.  None. If “None” is checked, the rest of § 6(B)(1) need not be
                             completed or reproduced.
                          b. Claims listed in this subsection are debts secured by a purchase money
                             security interest in a personal motor vehicle, incurred within 910 days of
                             filing of the bankruptcy OR debts secured by a purchase money security
                             interest in “any other thing of value,” incurred within one year prior to
                             filing of the bankruptcy. These claims will be paid in full with interest as
                             provided below. Unless otherwise ordered by the Court, the claim amount
                             stated on a proof of claim or amended proof of claim filed before the
                             filing deadline under Bankruptcy Rule 3002(c) controls over any contrary
                             amount listed below.

                                                           Pre-confirmation
                                                            Interest Rate &        Post-          Minimum
                                              Estimated     Dollar Amount      confirmation        Monthly      Total Payments
 Name of Creditor   Property Description    Claim Amount     Limit, if any     Interest Rate   Payment Amount     Plus Interest
CMAC Inc            2011 Kia Sorento       $14,000.00                         7.25%            $150.00          $16,436.00



              2) Secured Claims to which § 506 Valuation is applicable:

                          a.  None. If “None” is checked, the rest of § 6(B)(2) need not be completed or
                             reproduced.
Case 18-81852-TLS            Doc 7      Filed 01/10/19 Entered 01/10/19 17:10:44                     Desc Main
                                        Document      Page 5 of 7



    C. Surrender of Property

        1)  None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
        2) The Debtor surrenders any interest in the following collateral. Any secured claim filed by the below
           creditors will be deemed satisfied in full through surrender of the collateral. Any unsecured deficiency
           claim must be filed by the bar date for claims or allowed by separate order of the Court. The Debtor
           requests that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as
           to the collateral only and that the stay under § 1301 be terminated in all respects.

                   Name of Creditor                                   Collateral To Be Surrendered
1 Progressive Leasing                                      Household Goods & Furnishings


        3)  None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

    D. Lien Avoidance and Lien Stripping

        1)  None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.     EXECUTORY CONTRACTS/LEASES

    A. The Debtor assumes the executory contract/lease referenced below and provides for the regular
       contract/lease payment to be included in the Chapter 13 plan. All other executory contracts and unexpired
       leases are rejected. Any pre-petition arrearage will be cured in monthly payments as noted below:

    B. Check One

        1)  None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.     CO-SIGNED UNSECURED DEBTS

    A.  None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.     UNSECURED CLAIMS

    A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.    ADDITIONAL PROVISIONS

    A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the
       Court may confirm the plan without further hearing.

    B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the
       time a discharge is issued, and the Debtor shall have the sole right to use and possession of property of the
       estate during the pendency of this case.

    C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days
       after the filing of the petition except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy
       Procedure.

    D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim
       provided for by the plan shall retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

    E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is
       approved for all post confirmation pleadings. Pleadings shall include applications for fees, amended plans
Case 18-81852-TLS              Doc 7      Filed 01/10/19 Entered 01/10/19 17:10:44                       Desc Main
                                          Document      Page 6 of 7


         and motions. Pleadings shall be served on all parties in interest. For purposes of this limited notice
         provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who has
         filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a
         creditor and all creditors scheduled as secured or priority creditors. Any pleading filed with limited notice
         shall include a certificate of service specifically stating it was served with limited notice on all parties in
         interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in deferral of the
         motion until a proper certificate of service is filed.

PART 11.     NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in this Local Form Plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the
opening Notice to Creditors and Debtors of this plan.
The total payment and interest amount listed under Part 6 for Creditors’ claims are an estimate

                                     NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING
WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR
ADDRESS) AND SERVED ON THE ATTORNEY FOR THE DEBTOR AT THE ADDRESS LISTED
BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON OR
BEFORE: FEBRUARY 19, 2019. IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS
FILED AND SERVED, THE BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN
ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN
AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                          CERTIFICATE OF SERVICE

On January 10, 2019 the undersigned mailed a copy of this plan to all creditors, parties in interest and those
requesting notice by regular United States mail, postage prepaid. The parties to whom notice was mailed are either
listed below or on the attached mailing matrix. The undersigned relies on the CM/ECF system of the United States
Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District of
Nebraska

Dated: January 10, 2019
                                              Roberta Marie Coffman,
                                              Debtor(s)

                                              By: /s/ Thomas M McGuire
                                              Attorney Number: 22932
                                              Attorney Address: 920 S. 107th Ave., Suite 225
                                              Attorney Omaha, NE 68114
                                              Attorney Phone Number: 402-965-0775
                                              Attorney Fax Number: 402-939-0430
                                              Attorney Email Address: tom@mhlawoffices.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney
certify(ies) that wording and order of the provisions in this Chapter 13 plan are identical to those contained in the
Local Chapter 13 Plan for the United States Bankruptcy Court for the District of Nebraska, other than any
nonstandard provisions included in PART 11 of this plan.
Case 18-81852-TLS            Doc 7   Filed 01/10/19 Entered 01/10/19 17:10:44     Desc Main
                                     Document      Page 7 of 7




Asset Recovery Solutions             Discover Bank                Pest Solutions 365
LLC                                  Discover Products Inc        3803 S 148th St
2200 E Devon Ave Ste 200             PO Box 3025                  Omaha, NE 68144
Des Plaines, IL 60018                New Albany, OH 43054-
                                     3025                         Portfolio Recovery
Caine & Weiner                                                    Po Box 41021
Attn: Bankruptcy                     Discover Financial           Norfolk, VA 23541
Po Box 5010                          Po Box 3025
                                     New Albany, OH 43054         Progressive Leasing
Woodland Hills, CA 91365                                          256 West Data Dr
Centris Fed Credit Union             Douglas County Attorney      Draper, UT 84020
Attn: Bankruptcy                     428 Hall of Justice
                                     Omaha, NE 68183              Progressive Leasing
11825 Q St                                                        10619 South Jordan Gateway
Omaha, NE 68137                      Douglas County Treasurer     #100
Centris Federal Cr Un                1819 Farnam St Rm H03        South Jordan, UT 84095
343 N 114th St                       Omaha, NE 68183
                                                                  Riverbend Finance LLC
Omaha, NE 68154                      ERC/Enhanced Recovery        PO Box 557
CMAC Inc.                            Corp                         Hays, MT 59527
6026 L St                            Attn: Bankruptcy
                                     8014 Bayberry Road           Roberta Marie Coffman
Omaha, NE 68117                                                   4426 Barker Ave
                                     Jacksonville, FL 32256
Cobalt CU/SACFCU                                                  Omaha, NE 68105
Attn: Bankruptcy                     Jefferson Capital Systems
                                     LLC                          Spotloan
7148 Towne Center Parkway                                         PO Box 720
Papillion, NE 68046                  Po Box 7999
                                     Saint Cloud Mn 56302-9617    Belcourt, ND 58316
Credit Acceptance                                                 Thomas J Sutko
25505 West 12 Mile Rd                Jefferson Capital Systems,
                                     LLC                          25026 Mason St
Suite 3000                                                        Waterloo, NE 68069
Southfield, MI 48034                 Po Box 1999
                                     Saint Cloud, MN 56302        TNT Termite Services
Dennis P Lee                                                      3805 S 148th St
PO Box 45947                         Metro Credit Union
                                     Attn: Bankruptcy             Omaha, NE 68144
Omaha, NE 68145
                                     Po Box 390696                Twilla Bell
Dennis P. Lee                        Omaha, NE 68139              3635 Hascall St
2433 S. 130th Cir, Ste 300                                        Omaha, NE 68105
Omaha, NE 68144                      Metro Credit Union 14509 F
                                     Street, Omaha, NE 68137      Uscb Corporation
Deville Mgmt                                                      Attn: Bankruptcy
Attn: Bankruptcy                     Midwest Recovery Systems
                                     Po Box 899                   Po Box 75
Po Box 1987                                                       Archbald, PA 18403
Colleyville, TX 76034                Florissant, MO 63032
